Citation Nr: 9928497	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to April 24, 1998, for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  His awards and decorations included the Combat 
Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In February 1999, the veteran had a video conference hearing 
before the undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Entitlement to service connection for PTSD was granted 
effective April 24, 1998, the date of the receipt of the 
veteran's claim.


CONCLUSION OF LAW

There is no legal merit to the veteran's claim of entitlement 
to an effective date prior to April 24, 1998, for entitlement 
to service connection for PTSD.  38 U.S.C.A. § 5110(a)-(b)(1) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1998); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of disability compensation for direct 
service connection will be the day following the veteran's 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

During his video conference hearing in February 1999, the 
veteran testified that he had filed his initial claim of 
entitlement to service connection for PTSD in March 1993 and 
that the effective date of service connection for that 
disability should go back to that time.  

The record contains reports of clinical treatment of the 
veteran, including at the mental health clinic, at the Sioux 
Falls, South Dakota VA medical center from February 25, 1993 
to August 27, 1998.  The reports reflect that on February 25, 
1993, the veteran initially sought help for a history of 
anxiety when he reported he saw a lot of combat in service in 
Vietnam.  At that time, he indicated he had shrapnel in his 
right leg and reported zero percent service connection 
compensation.  It was noted the veteran reported he had never 
heard of PTSD before, and that his wife read an article in 
some magazine that sounded like what he had, and that she had 
suggested he come to the VA medical center for help.  The 
veteran was seen for further evaluation on March 3, 1993 of 
possible PTSD versus anxiety disorder when he reported he 
felt that there had been a significant decrease in his 
frustration tolerance secondary to Vietnam.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  However, the provisions of 38 C.F.R. § 3.155 
establish that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

The record reflects that on March 8, 1993, the Sioux Falls, 
South Dakota VA medical center provided an initial admission 
notice and requested information as to whether service 
connection had been established for any disability at a 
noncompensable rate.  (See: VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action.)  An end product (EP) code 400 (a VA 
workload management tool) noted on the request by the Des 
Moines, Iowa RO classified the request as a disability or 
death case in which the action was independent and involved 
correspondence action on a letter, inquiry, form, document, 
or official notice, etc., which could usually be handled on 
the basis of existing records or decisions, and that a rating 
or authorization determination was not required for the final 
disposition of the issue created.  The Des Moines RO 
responded on March 17, 1993 that no service connection had 
been established.  

The veteran's claims folder reflects no action thereafter 
until receipt of the veteran's formal application for 
disability benefits on April 24, 1998.  In conjunction with 
the formal application form, the veteran submitted a written 
statement that he had "filed for VA disability some time ago 
at the Sioux Falls facility."  

There is a well-established presumption that VA personnel 
fulfill their official duties, unless there exists evidence 
to the contrary.  Ashley v. Derwinski, 2 Vet.App. 307, 308-
309 (1992).  The March 1993 VA administrative request for 
information, and response, document that VA personnel did not 
perceive a duty to exist pursuant to 38 C.F.R. § 3.155 
regarding recognition of the existence of an informal claim 
for disability compensation benefits.  Had the recipient of 
the information request, the Des Moines RO, interpreted it as 
involving an initial or reopened claim of entitlement to 
service connection for disability compensation, a different 
EP code would have appeared such as 110 or 120.  (M21-4, 
Change 51, Appendix C, dated in December 1992).  However, the 
question remains, in this case, of whether the veteran's 
actions and statements at the Sioux Falls VA medical center 
in seeking medical care, were sufficient to have raised 
notice of such duty with VA personnel at that time.  These 
reports document that VA personnel were advised by the 
veteran only that he was seeking medical care for psychiatric 
impairment, including possibly PTSD, which the veteran 
related onset following service in Vietnam when he witnessed 
significant combat activity.  Significantly, the veteran did 
not use any language to specify he sought disability 
compensation for any existing impairment, but rather provided 
information only as deemed relevant to his medical treatment, 
to include its onset.  The seeking of medical care with 
information relative to the onset of the impairment, is not 
sufficient to indicate an intent to apply for one or more 
benefits under the laws administered by the VA.  Further, at 
no time did the veteran or his wife identify a VA benefit 
sought other than medical care.  Accordingly, the Board does 
not consider the veteran's actions and statements in seeking 
medical care at a VA facility in 1993 sufficient to 
constitute an informal claim for compensation benefits based 
on entitlement to service connection for a psychiatric 
disability, to include PTSD.

The record shows that the veteran's initial claim of 
entitlement to service connection for PTSD was received on 
April 24, 1998, many years after his discharge from service 
and several years after the initial clinical manifestations 
of PTSD.  Indeed, other than development of a claim of 
entitlement to VA education benefits in the late 1970's, 
there is essentially no activity of any kind prior to April 
1998 with respect to a claim for VA benefits.  It follows 
then that the date of receipt of the claim has been properly 
identified as the effective date of service connection.  The 
law is dispositive of the issue; and thus, there is simply no 
legal merit to the veteran's claim of entitlement to an 
effective date prior to April 24, 1998.  Sabonis v. Brown, 6 
Vet. App. at 430.


ORDER

Entitlement to an effective date prior to April 24, 1998, for 
entitlement to service connection for PTSD is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals
 

